Exhibit 99.1 News Release FOR IMMEDIATE RELEASE JANUARY 26, 2012 CHESAPEAKE MIDSTREAM PARTNERS, L.P. INCREASES DISTRIBUTION TO $0.39 PER UNIT FOR THE 2 OKLAHOMA CITY, OKLAHOMA, JANUARY 26, 2012 – Chesapeake Midstream Partners, L.P. (NYSE:CHKM) today announced that the Board of Directors of its general partner declared a cash distribution of $0.39 per limited partner unit for the 2011 fourth quarter.The fourth quarter distribution represents an increase of $0.0525, or 15.6%, compared to the 2010 fourth quarter and represents an increase of $0.015, or 4.0%, compared to the 2011 third quarter. The distribution will be payable on February 14, 2012 to all unitholders of record at the close of business on February 7, 2012, together with the distribution to the general partner. J. Mike Stice, Chesapeake Midstream Partners Chief Executive Officer, commented, “I am very pleased to announce the largest distribution increase since the formation of the Partnership.Our contractual structure allows us to deliver this increase with confidence, even in a very difficult gas price environment.We are positioned to deliver steady, growing cash flows for investors, and we look forward to continuing to demonstrate this capability in 2012.” This release is intended to be a qualified notice under Treasury Regulation Section 1.1446-4(b).Please note that 100 percent of the Partnership’s distributions to foreign investors are attributable to income that is effectively connected with a United States trade or business.Accordingly, the Partnership’s distributions to foreign investors are subject to federal income tax withholding at the highest applicable effective tax rate. Chesapeake Midstream Partners, L.P. (NYSE:CHKM) is the industry’s largest gathering and processing master limited partnership as measured by throughput volume and owns, operates, develops and acquires natural gas gathering systems and other midstream energy assets.Headquartered in Oklahoma City, the Partnership's operations are focused on the Barnett Shale, Haynesville Shale, Marcellus Shale and Mid-Continent regions of the U.S.The Partnership’s common units are listed on the New York Stock Exchange under the symbol CHKM.Further information is available at www.chkm.com where the Partnership routinely posts announcements, updates, events, investor information and presentations and all recent press releases. This press release includes forward-looking statements. Forward-looking statements give our current expectations or forecasts of future events.They include but are not limited to future distributions and other statements concerning our business strategy and plans and objectives for future operations.We caution you not to place undue reliance on our forward-looking statements, which speak only as of the date of this release, and we undertake no obligations to update this information.Although we believe the expectations and forecasts reflected in these and other forward-looking statements are reasonable, we can give no assurance they will prove to be correct.They can be affected by inaccurate assumptions or by known or unknown risks and uncertainties.Factors that could cause actual results to differ materially from expected results are described under “Risk Factors” in our 2010 Annual Report on Form 10-K. INVESTOR CONTACT: MEDIA CONTACTS: CHESAPEAKE MIDSTREAM PARTNERS, L.P. Dave Shiels, CFO Michael Kehs Jim Gipson 900 N.W. 63rd (405) 935-6224 (405) 935-2560 (405) 935-1310 P.O. Box 18355 dave.shiels@chk.com michael.kehs@chk.com jim.gipson@chk.com Oklahoma City, OK 73154
